WELCH, J.
Plaintiff in error, who was plaintiff below, has appealed from a judgment entered against him in the trial court denying certain injunctive relief sought by the plaintiff.
*503Plaintiff in error has served and filed his brief in full compliance with the rules of this court. The defendant has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Anderson v. Culver, 199 Okla. 306, 185 P. 2d 918, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the judgment may be reversed and the cause remanded with directions.
Our many decisions and determinations in such circumstances justify the conclusion that we may treat such action on the part of the defendant as an abandonment of his defense or as a confession of the right of plaintiff to the relief sought.
The judgment denying plaintiff the relief sought is reversed and the cause is remanded to the trial court, with directions to vacate the judgment entered in favor of defendant, and to enter judgment for the plaintiff for the relief sought.
ARNOLD, V. C. J., and CORN, GIBSON, LUTTRELL, HALLEY, JOHNSON, and O’NEAL, JJ., concur.